Appeal from a judgment of the Livingston County Court (Gerald J. Alonzo, J.), rendered April 28, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
*1032It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the first degree (Penal Law § 160.15 [4]). Contrary to the contention of defendant, the certificate of conviction accurately reflects that his plea of guilty satisfied all 11 counts of the indictment. We note, however, that the sentence and commitment incorrectly reflects that defendant pleaded guilty to count two of the indictment, and it should therefore be amended to reflect that he pleaded guilty to count three (see generally People v Martinez, 37 AD3d 1099 [2007], lv denied 8 NY3d 947 [2007]). The contention of defendant that County Court improperly relied on the “pre-plea/presentence” report in fixing the amount of restitution is not preserved for our review inasmuch as he neither requested a restitution hearing nor objected to the amount of restitution ordered (see People v Peck, 31 AD3d 1216 [2006], lv denied 9 NY3d 992 [2007]; People v Bland, 27 AD3d 1052 [2006], lv denied 6 NY3d 892 [2006]; People v Collins, 302 AD2d 958 [2003], lv denied 99 NY2d 653 [2003]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Scudder, P.J., Centra, Fahey, Green and Pine, JJ.